DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5 & 9-15 are objected to because of the following informalities:
Claim 4 should read --The linear compressor of claim 1, wherein the axial cross section of the recess is defined by a plurality of straight lines, each of the plurality of straight lines defining a predetermined angle with respect to another of the plurality of straight lines.
Claim 9, Lines 3-4, the limitation “a piston disposed in the cylinder and configured to reciprocate relative to the piston along an axial direction of the cylinder” should read --a piston disposed in the cylinder and configured to reciprocate relative to the cylinder along an axial direction of the cylinder--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the limitation “the recess satisfies the following equation: tan-1(2 * (h1/l1)) ≤ a1 ≤ 90°, where h1 denotes a radial direction depth of the recess, l1 denotes an axial direction length of the recess, and a1 denotes the first acute angle” is indefinite.  According to the provided definitions for each of the variables, the statement tan-1(2 * (h1/l1)) will always be equal to a1, by definition.  As such, it is not clear how tan-1(2 * (h1/l1)) can be less than a1.  For the purpose of examination, the limitation will be interpreted as “the recess satisfies the following equation: tan-1(2 * (h1/l1)) = a1 ≤ 90°, where h1 denotes a radial direction depth of the recess, l1 denotes an axial direction length of the recess, and a1 denotes the first acute angle”, where the first operator indicates “equal to” instead of “less than or equal to”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 16 & 18 are rejected under 35 U.S.C. 102 as being unpatentable over Ha (U.S. PGPub 2015/0369225).
As to Claim 1, Ha teaches a linear compressor (100) comprising: a cylinder (120) that defines a compression space (P) configured to receive refrigerant (Paragraph 0039); and a piston (130) disposed in the cylinder (120) and configured to reciprocate relative to (Paragraph 0031) the cylinder (120) along an axial direction (Paragraph 0042) of the cylinder (120), wherein the cylinder (120) comprises: a gas inlet (see Figure 7 below) defined at an outer circumferential surface (see Figure 7 below) of the cylinder (120), a supply port (123) that passes through (as shown in Figure 7) the cylinder (120, where 121 is the cylinder body) in a radial direction (up and down, as viewed in Figure 7) of the cylinder (120) and is in fluid communication with (as shown in Figure 7) the gas inlet (see Figure 7 below), and a recess (200) that is in fluid communication with (as shown in Figure 7) the supply port (123) and defined at an inner circumferential surface (see Figure 7 below) of the cylinder (120), and wherein an axial cross section (the cross section shown in Figure 7) of the recess (200) defines a first acute angle (see Figure 7 below) with respect to the axial direction (Paragraph 0042) and a second acute angle (see Figure 7 below) with respect to the radial direction (up and down, as viewed in Figure 7).

    PNG
    media_image1.png
    858
    889
    media_image1.png
    Greyscale

Ha Figure 7, Modified by Examiner

As to Claim 2, Ha teaches all the limitations of Claim 1, and continues to teach the axial cross section (the cross section shown in Figure 7) of the recess (200) has a triangular shape (as shown in Figure 7 in the Claim 1 rejection above, the first and second acute angles, along with the axial and radial directions, form a triangle) having the first acute angle (see Figure 7 in the Claim 1 rejection above) and the second acute angle (see Figure 7 in the Claim 1 rejection above).  Note, this interpretation is aligned in a manner in which instant application Figure 5 uses the two acute angles to define a  triangle.
As to Claim 4, Ha teaches all the limitations of Claim 1, and continues to teach the axial cross section (the cross section shown in Figure 7) of the recess (200) is defined by a plurality of straight lines (Figure 7 shows at least four straight lines comprised of two each of first extension portion 210 and second extension portion 220), each of the plurality of straight lines (210/220) defining a predetermined angle (210 and 220 create angles with respect to each other, as shown in Figure 7) with respect to another of the plurality of straight lines.
As to Claim 5, Ha teaches all the limitations of Claims 1 & 4, and continues to teach the plurality of straight lines (210/220) comprise a first straight line (210) connected to (as shown in Figure 7) the supply port (123), and a second straight line (220) connected to (as shown in Figure 7) the inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), and wherein an angle defined between the first straight line (210) and the second straight line (220) is an obtuse angle.  Figure 7 shows an obtuse angle where lines 210 and 220 meet.
As to Claim 6, Ha teaches all the limitations of Claim 1, and continues to teach a sum of the first acute angle (see Figure 7 in the Claim 1 rejection above) and the second acute angle (see Figure 7 in the Claim 1 rejection above) is 90°.  Since the triangle shown in Figure 7 above creates a right angle where the radial and axial directions meet, the resulting sum of the two acute angles is 90°.
As to Claim 7, Ha teaches all the limitations of Claim 1, and continues to teach the recess satisfies the following equation: tan-1(2 * (h1/l1)) = a1 ≤ 90°, where h1 denotes a radial direction depth of the recess, l1 denotes an axial direction length of the recess, and a1 denotes the first acute angle.  See 112(b) above for interpretation clarification.  Using the first acute angle as defined in Figure 7 in the Claim 1 rejection above, the first acute angle will always be equal to tan-1(2 * (h1/l1)), and Figure 7 shows the first acute angle is less than 90°.
As to Claim 16, Ha teaches a linear compressor (100) comprising: a cylinder (120) that defines a compression space (P) configured to receive refrigerant (Paragraph 0039); and a piston (130) disposed in the cylinder (120) and configured to reciprocate relative to (Paragraph 0031) the cylinder (120) along an axial direction (Paragraph 0042) of the cylinder (120), wherein the cylinder (120) comprises: a gas inlet (see Figure 7 in the Claim 1 rejection above) defined at an outer circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), a supply port (123) that passes through (as shown in Figure 7) the cylinder (120, where 121 is the cylinder body) in a radial direction (up and down, as viewed in Figure 7) of the cylinder (120) and is fluid communication with (as shown in Figure 7) the gas inlet (see Figure 7 in the Claim 1 rejection above), and a recess (200) that is in fluid communication with (as shown in Figure 7) the supply port (123) and defined at an inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), and wherein an axial cross section (Figure 8) of the recess (200) is defined by: a first straight line (210) that is connected to (as shown in Figure 8) the supply port (123), the first straight line (210) defining a right angle with respect to the radial direction (as shown in Figure 7 in the Claim 1 rejection above), and a second straight line (220) that extends from (as shown in Figure 8) the first straight line (210) and is connected to (as shown in Figure 8) the inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), the second straight line (220) defining an acute angle (first acute angle, as shown in Figure 7 in the Claim 1 rejection above) with respect to the axial direction (see Figure 7 in the Claim 1 rejection above).
As to Claim 18, Ha teaches all the limitations of Claim 16, and continues to teach a circumferential cross section (Figure 9) of the recess (200) has an arc shape (see Figure 9 below).

    PNG
    media_image2.png
    862
    842
    media_image2.png
    Greyscale

Ha Figure 9, Modified by Examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha.
As to Claim 3, Ha teaches all the limitations of Claim 1, but is silent on the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston.
Ha continues teach a relationship between the size of the recess volume and the size of the space C1, and how that relationship affects the ability of the piston to “be sufficiently lifted by the pressure of the refrigerant that exists in the expansion portion 200 (Paragraph 0101).”  As such, Ha has established the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston as a result-effective variable which affects the lift of the piston with respect to the cylinder (see MPEP 2144.05(II)(B)).
Note - Paragraph 0101 discusses the recess 200 as being larger than the region between the cylinder and the piston “around the expansion portion”.  This is interpreted to be the volume within W1 and H1, shown in Figure 7.  When interpreting Claim 3 in view of Ha Paragraph 0101, the region being applied to the claim is the region within W1 and H1, as well as the volume outside of the region within Q1 and H1.  As such, Ha does not teach away from the claimed subject matter.  One of ordinary skill in the art would be motivated to interpret the reference in this manner since each of the recitations of space C1 --Ha’s region between the cylinder and piston-- is described as the space defined between the piston 130 and the cylinder 120 to allow an outer circumferential surface of the piston 130.  Whereas, Paragraph 0101 is the only mention of the volume including the space C1 “around the expansion port”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the volume of the recess 0.05 to 0.15 times the volume of the region between the cylinder and the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)
As to Claim 17, Ha teaches all the limitations of Claim 16, but is silent on the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston.
Ha continues teach a relationship between the size of the recess volume and the size of the space C1, and how that relationship affects the ability of the piston to “be sufficiently lifted by the pressure of the refrigerant that exists in the expansion portion 200 (Paragraph 0101).”  As such, Ha has established the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston as a result-effective variable which affects the lift of the piston with respect to the cylinder (see MPEP 2144.05(II)(B)).
Note - Paragraph 0101 discusses the recess 200 as being larger than the region between the cylinder and the piston “around the expansion portion”.  This is interpreted to be the volume within W1 and H1, shown in Figure 7.  When interpreting Claim 3 in view of Ha Paragraph 0101, the region being applied to the claim is the region within W1 and H1, as well as the volume outside of the region within Q1 and H1.  As such, Ha does not teach away from the claimed subject matter.  One of ordinary skill in the art would be motivated to interpret the reference in this manner since each of the recitations of space C1 --Ha’s region between the cylinder and piston-- is described as the space defined between the piston 130 and the cylinder 120 to allow an outer circumferential surface of the piston 130.  Whereas, Paragraph 0101 is the only mention of the volume including the space C1 “around the expansion port”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the volume of the recess 0.05 to 0.15 times the volume of the region between the cylinder and the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)

As to Claim 19, Ha teaches a linear compressor (100) comprising: a cylinder (120) that defines a compression space (P) configured to receive refrigerant (Paragraph 0039); and a piston (130) disposed in the cylinder (120) and configured to reciprocate relative to (Paragraph 0031) the cylinder (120) along an axial direction (Paragraph 0042) of the cylinder (120), wherein the cylinder (120) comprises: a gas inlet (see Figure 7 in the Claim 1 rejection above) defined at an outer circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), a supply port (123) that passes through (as shown in Figure 7) the cylinder (120, where 121 is the cylinder body) in a radial direction (up and down, as viewed in Figure 7) of the cylinder (120) and is fluid communication with (as shown in Figure 7) the gas inlet (see Figure 7 in the Claim 1 rejection above), and a recess (200) that is in fluid communication with (as shown in Figure 7) the supply port (123) and defined at an inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), and wherein an axial cross section (Figure 8) of the recess (200) is defined by: a first straight line (210) that is connected to (as shown in Figure 8) the supply port (123), the first straight line defining a right angle with respect to the radial direction (as shown in Figure 7 in the Claim 1 rejection above), and a second straight line (220) that extends from (as shown in Figure 8) the first straight line (210) and is connected to the inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120).
Ha does not teach a curved line that extends from the straight line and is connected to the inner circumferential surface of the cylinder.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Ha so the recess has the shape as described in Claim 19, since such a modification would have involved a mere change in the shape of the recess. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  See MPEP 2144.04(IV)(B).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Note it appears Applicant attempted, with each iteration of the change in shape of the recess, to provide a level of criticality by stating in the disclosure “the present disclosure can reduce the vortex generated in the recess 145 by reducing an area of a portion of the recess 145 adjacent to the supply port 143, and can improve rigidity of the recess 145. In addition, the present disclosure can increase the levitation force of the piston 150 with respect to the cylinder 140 by improving the internal pressure of the recess 145. However, this statement does not provide criticality for the claimed shape with respect to the other disclosed shapes.  This only provides criticality over the cited “related art” shown in instant application Figures 18 & 19, where the reduction in volume of the recess, compared to the cited related art-- provides the benefits as stated above.  However, the disclosure states the same benefits for each of the recess shapes, but never compares or provides advantages or disadvantages between each of the disclosed instant recess shapes.  Additionally, it appears the invention would perform equally well with any recess shape which reduces the volume of the recess which results in larger material angles to reduces stress and increase rigidity.
As to Claim 20, Ha, as modified, teaches all the limitations of Claim 19, but is silent on the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston.
Ha continues teach a relationship between the size of the recess volume and the size of the space C1, and how that relationship affects the ability of the piston to “be sufficiently lifted by the pressure of the refrigerant that exists in the expansion portion 200 (Paragraph 0101).”  As such, Ha has established the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston as a result-effective variable which affects the lift of the piston with respect to the cylinder (see MPEP 2144.05(II)(B)).
Note - Paragraph 0101 discusses the recess 200 as being larger than the region between the cylinder and the piston “around the expansion portion”.  This is interpreted to be the volume within W1 and H1, shown in Figure 7.  When interpreting Claim 3 in view of Ha Paragraph 0101, the region being applied to the claim is the region within W1 and H1, as well as the volume outside of the region within Q1 and H1.  As such, Ha does not teach away from the claimed subject matter.  One of ordinary skill in the art would be motivated to interpret the reference in this manner since each of the recitations of space C1 --Ha’s region between the cylinder and piston-- is described as the space defined between the piston 130 and the cylinder 120 to allow an outer circumferential surface of the piston 130.  Whereas, Paragraph 0101 is the only mention of the volume including the space C1 “around the expansion port”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the volume of the recess 0.05 to 0.15 times the volume of the region between the cylinder and the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, in view of Spiegel (U.S. Patent 5,588,504).
As to Claim 8, Ha teaches all the limitations of Claim 1, but does not teach a circumferential cross section of the recess has an arc shape.
Spiegel describes providing fluid through the cylinder walls to lubricate a reciprocating piston and teaches a circumferential cross section (Figure 4) of the recess (13) has an arc shape (as shown in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the recess, as taught by Ha, have an arc shape in a circumferential cross section, as taught by Spiegel, to “buildup [the] hydrodynamic lubricant film on the top 14 or underside 15 of the [recess] as a function of the piston motion (Column 7, Line 66 to Column 8, Line 1).”
As to Claim 9, Ha teaches a linear compressor (100) comprising: a cylinder (120) that defines a compression space (P) configured to receive refrigerant (Paragraph 0039); and a piston (130) disposed in the cylinder (120) and configured to reciprocate relative to (Paragraph 0031) the cylinder (120; see Claim Objections section above for interpretation clarification) along an axial direction (Paragraph 0042) of the cylinder (120), wherein the cylinder (120) comprises: a gas inlet (see Figure 7 in the Claim 1 rejection above) defined at an outer circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120), a supply port (123) that passes through (as shown in Figure 7) the cylinder (120, where 121 is the cylinder body) in a radial direction (up and down, as viewed in Figure 7) of the cylinder (120) and is fluid communication with (as shown in Figure 7) the gas inlet (see Figure 7 in the Claim 1 rejection above), and a recess (200) that is in fluid communication with (as shown in Figure 7) the supply port (123) and defined at an inner circumferential surface (see Figure 7 in the Claim 1 rejection above) of the cylinder (120).
Ha does not teach an axial cross section of the recess has a curvature.
Spiegel describes providing fluid through the cylinder walls to lubricate a reciprocating piston and teaches an axial cross section (Figure 3) of the recess (13) has a curvature (as shown in Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the recess, as taught by Ha, with the curved geometry, as taught by Spiegel, to “buildup [the] hydrodynamic lubricant film on the top 14 or underside 15 of the [recess] as a function of the piston motion (Column 7, Line 66 to Column 8, Line 1).”
As to Claim 10, Ha, as modified, teaches all the limitations of Claim 9, and continues to teach the axial cross section (Spiegel Figure 3) of the recess (Spiegel 13) has an arc shape (as shown in Spiegel Figure 3).
As to Claim 11, Ha, as modified, teaches all the limitations of Claim 9, but is silent on the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston.
Ha continues teach a relationship between the size of the recess volume and the size of the space C1, and how that relationship affects the ability of the piston to “be sufficiently lifted by the pressure of the refrigerant that exists in the expansion portion 200 (Paragraph 0101).”  As such, Ha has established the exact ratio or percentage between the volume of the recess and the volume of the region between the cylinder and piston as a result-effective variable which affects the lift of the piston with respect to the cylinder (see MPEP 2144.05(II)(B)).
Note - Paragraph 0101 discusses the recess 200 as being larger than the region between the cylinder and the piston “around the expansion portion”.  This is interpreted to be the volume within W1 and H1, shown in Figure 7.  When interpreting Claim 3 in view of Ha Paragraph 0101, the region being applied to the claim is the region within W1 and H1, as well as the volume outside of the region within Q1 and H1.  As such, Ha does not teach away from the claimed subject matter.  One of ordinary skill in the art would be motivated to interpret the reference in this manner since each of the recitations of space C1 --Ha’s region between the cylinder and piston-- is described as the space defined between the piston 130 and the cylinder 120 to allow an outer circumferential surface of the piston 130.  Whereas, Paragraph 0101 is the only mention of the volume including the space C1 “around the expansion port”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the volume of the recess 0.05 to 0.15 times the volume of the region between the cylinder and the piston, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (1955)
As to Claim 12, Ha, as modified, teaches all the limitations of Claim 9, but does not teach the axial cross section of the recess is defined by: a curved line that is connected to the inner circumferential surface of the cylinder, the curved line having the curvature; and a straight line that extends from the curved line and is connected to the supply port, the straight line defining an acute angle with respect to the radial direction.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Ha so the recess has the shape as described in Claim 12, since such a modification would have involved a mere change in the shape of the recess. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  See MPEP 2144.04(IV)(B).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Note it appears Applicant attempted, with each iteration of the change in shape of the recess, to provide a level of criticality by stating in the disclosure “the present disclosure can reduce the vortex generated in the recess 145 by reducing an area of a portion of the recess 145 adjacent to the supply port 143, and can improve rigidity of the recess 145. In addition, the present disclosure can increase the levitation force of the piston 150 with respect to the cylinder 140 by improving the internal pressure of the recess 145. However, this statement does not provide criticality for the claimed shape with respect to the other disclosed shapes.  This only provides criticality over the cited “related art” shown in instant application Figures 18 & 19, where the reduction in volume of the recess, compared to the cited related art-- provides the benefits as stated above.  However, the disclosure states the same benefits for each of the recess shapes, but never compares or provides advantages or disadvantages between each of the disclosed instant recess shapes.  Additionally, it appears the invention would perform equally well with any recess shape which reduces the volume of the recess which results in larger material angles to reduces stress and increase rigidity.
As to Claim 13, Ha, as modified, teaches all the limitations of Claim 9, but does not teach the axial cross section of the recess comprises: a curved line that is connected to the supply port, the curved line having the curvature; and a straight line that extends from the curved line and is connected to the inner circumferential surface of the cylinder, the straight line defining an acute angle with respect to the axial direction.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Ha so the recess has the shape as described in Claim 13, since such a modification would have involved a mere change in the shape of the recess. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  See MPEP 2144.04(IV)(B).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Note it appears Applicant attempted, with each iteration of the change in shape of the recess, to provide a level of criticality by stating in the disclosure “the present disclosure can reduce the vortex generated in the recess 145 by reducing an area of a portion of the recess 145 adjacent to the supply port 143, and can improve rigidity of the recess 145. In addition, the present disclosure can increase the levitation force of the piston 150 with respect to the cylinder 140 by improving the internal pressure of the recess 145. However, this statement does not provide criticality for the claimed shape with respect to the other disclosed shapes.  This only provides criticality over the cited “related art” shown in instant application Figures 18 & 19, where the reduction in volume of the recess, compared to the related art-- provides the benefits as stated above.  However, the disclosure states the same benefits for each of the recess shapes, but never compares or provides advantages or disadvantages between each of the disclosed instant recess shapes.  Additionally, it appears the invention would perform equally well with any recess shape which reduces the volume of the recess which results in larger material angles to reduces stress and increase rigidity.
As to Claim 14, Ha, as modified, teaches all the limitations of Claim 9, and continues to teach the recess (Ha 200, modified by Spiegel 13, as described above) satisfies the following equation: l2/2 ≤ r ≤ rs, where l2 denotes an axial direction length of the recess, r denotes a radius of curvature of the recess, and rs denotes a radius of curvature of the inner circumferential surface of the cylinder.  Spiegel Figure 4 shows the radius of curvature of the inner circumferential surface of the cylinder 8 is approximately equal to the radius of curvature along the top portion of recess 13.  This meets the portion of the limitation requiring r to be less than or equal to rs.  When comparing Spiegel Figures 3, 4 & 5, one of ordinary skill in the art would also conclude l2/2 is less than or equal to r.  When viewing Spiegel Figure 5, l2/2 is the equivalent of half of the minor axis (up and down in Figure 5) of recess 13.  When compared to Figure 3, it can be seen the radius of curvature of the recess is much larger than l2/2.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify Ha so the recess has the shape as described in Claim 14, since such a modification would have involved a mere change in the shape of the recess. A change in shape is generally recognized as being a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  See MPEP 2144.04(IV)(B).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Note it appears Applicant attempted, with each iteration of the change in shape of the recess, to provide a level of criticality by stating in the disclosure “the present disclosure can reduce the vortex generated in the recess 145 by reducing an area of a portion of the recess 145 adjacent to the supply port 143, and can improve rigidity of the recess 145. In addition, the present disclosure can increase the levitation force of the piston 150 with respect to the cylinder 140 by improving the internal pressure of the recess 145. However, this statement does not provide criticality for the claimed shape with respect to the other disclosed shapes.  This only provides criticality over the cited “related art” shown in instant application Figures 18 & 19, where the reduction in volume of the recess, compared to the related art-- provides the benefits as stated above.  However, the disclosure states the same benefits for each of the recess shapes, but never compares or provides advantages or disadvantages between each of the disclosed instant recess shapes.  Additionally, it appears the invention would perform equally well with any recess shape which reduces the volume of the recess which results in larger material angles to reduces stress and increase rigidity.
As to Claim 15, Ha, as modified, teaches all the limitations of Claim 9, and continues to teach a circumferential cross section (Figure 4) of the recess (13) has an arc shape (as shown in Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muhle (2014/0283679) describes a linear compressor with a variety of shapes for the recess.  Ruijl (2006/0147130) describe a relationship between the recess volume and the volume between the cylinder and piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746